Title: To Benjamin Franklin from [Jacques Barbeu-Dubourg], 25 November 1770
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Ami,
A Paris ce 25e. 9bre. 1770
J’ai reçu dabord deux, puis cinq exemplaires de la traduction que vous avez daigné faire faire de mon petit Code, et je ne puis assez vous en remercier. Il est si bien rendu en Anglois qu’on auroit pu facilement en faire passer la version pour un original, et il est imprimé tout au mieux. [La seule] faute bien remarquable mais sans consequence, c’est à la page 7e où il y a [twelfth] pour second, c’est a dire douzieme pour deuxieme. Je suis tres flaté du suffrage de vos dignes amis, un petit nombre de persones icy l’ont également goûté, mais en general il n’y a pas fait une grande sensation, cela viendra peutetre, et puisqu’on veut m’honorer d’une 2e edition a Londres, je crois que j’en risquerai une aussi à Paris, l’encouragement que vous m’avez donné m’ayant fait faire de nouveaux efforts pour l’ameliorer autant qu’il est en moi. Je l’ai presque tout refondu et étendu de 35 articles jusqu’a 51, comme vous verrez par la copie que j’ai l’honneur de vous envoyer cyjointe, et que je soumets a votre revision.
Si ma respectable Traductrice ne dedaigne pas de s’amuser a faire passer cette addition en votre langue, je vous serai fort obligé de vouloir m’en envoyer quelques exemplaires comme de la 1e edition et si j’osois vous prier d’en faire remettre aussi un a Mademoiselle Pitt soeur du Comte de Chatam, et qui est ou a eté Boursiere de la Princesse de Galles. Cette Demoiselle m’a honoré de ses bontés et de sa confiance, surtout lors [de] son dernier sejour en france, et j’en ai encore eu des temoignages signa[lés] depuis [son] retour en Angleterre; mais j’ai eté si confus d’une lettre tres m[auss]ade qu’on me poussa à lui ecrire vers le commencement de la derniere guerre que je n’ai plus osé cultiver une connoissance si precieuse à tant de titres. Je ne sais si vous la connoissez personellement mais je doute fort que son frere puisse avoir plus d’esprit.
A l’egard de mes recherches sur nos Pairs et nos ‘Magistrats, comme on auroit eu de la peine à en faire entrer l’edition de chez vous icy, je l’ai envoyée en endroit où les Difficultes seront moindres, quoique trop grandes encore; et cela apres avoir vainement sollicité la permission de le faire imprimer icy. Je ne vous importunerai donc point à ce sujet, je vous prierai seulement d’en agréer un exemplaire.
Mais je me reserve à mettre votre bienveillance à une autre épreuve; j’ai travaillé à des momens perdus à un digeste de l’humanité, ou commentaire du Code, sous le nom de M. Jone de Philadelphie, il sera ecrit un peu plus longuement et plus negligemment, mais j’espere qu’il pourra encore interesser par l’ordre et le developement des matieres, et j’ai bien a coeur de pouvoir vous l’envoyer avant votre depart dont la seule pensée me fait fremir, et gemir de ne pouvoir vous suivre en un pays, où, graces a vous principalement, on a bientôt secoué tous les prejugés de notre vieil hemisphere, et où nos Neveux pourroient bien voir un jour le siege de l’empire Britannique et le foyer de la raison universelle.

Sans vanité, je vous dirai par occasion qu’il y a icy 2 ou 3 sorbonistes qui me traitent souvent de demi-Quaker, quoique je rende le pain beni a mon tour que je tapisse le devant de ma porte a la fete Dieu, et que j’ôte mon chapeau presqu’a tous pretres et moines.
On nous flatte que nous n’aurons point de guerre avec vous, je vous proteste que j’en suis fort aise. Louis 14 reconnut en mourant qu’il avoit trop aimé la guerre, pour moi, si peu qu’on l’aime, je trouve toujours que c’est trop.
Je vous rens graces du bon accueil que vous avez fait a notre ami M. frey, il n’a pas repassé par Paris, mais il m’a donné de ses nouvelles, et il regrette beaucoup de n’avoir pu sejourner plus longtems a Londres; et moi je suis desolé de ne pouvoir pas y faire le moindre voyage, soyez sûr qu’il faut que les entraves qui me retiennent soient bien fortes apres votre gracieuse invitation à me procurer la facilité de loger a portée de vous, et de jouir à toute heure d’un commerce dont je sens tout le prix. Ma femme vous assure qu’il ne seroit pas moins delicieux pour elle, quoiqu’ell’ait bien de la peine a revenir de l’eloignement qu’on lui a inspiré pour tout ce qui est retranché de la s[ainte?] communion Romaine.
A propos de cela, nous avons en france une petite innovation qui peut s’etendre loin; c’est la liberté de conscience dans une villotte naissante; je crois qu’on en est redevable au Duc de Choiseul; il ne sera pas toujours en place, mais si comme je l’espere, on se trouve bien de cet essay, et que la raison continue a faire des progrès, cet arrangement sera difficile à renverser grands et petite reclameroient de toutes leurs forces. Je joins icy un extrait de lettre à ce sujet.
